09-1083-ag
         Wang v. Holder
                                                                                       BIA
                                                                                   Lamb, IJ
                                                                               A097 663 623
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                PETER W. HALL,
 9                GERARD E. LYNCH,
10                   Circuit Judges.
11       ______________________________________
12
13       YA LING L. WANG,
14                Petitioner,
15
16                        v.                                    09-1083-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Dehai Zhang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Anthony P. Nicastro, Senior
27                                     Litigation Counsel; Andrew N.
28                                     O’Malley, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Ya Ling L. Wang, a native and citizen of the People’s

6    Republic of China, seeks review of a March 13, 2009, order

7    of the BIA affirming the March 8, 2007, decision of

8    Immigration Judge (“IJ”) Elizabeth A. Lamb, which denied

9    Wang’s application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).    In re

11   Ya Ling L. Wang, No. A097 663 623 (BIA Mar. 13, 2009), aff’g

12   No. A097 663 623 (Immig. Ct. N.Y. City Mar. 8, 2007).    We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.   See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534

20   F.3d 162, 167 (2d Cir. 2008).

21       Substantial evidence supports the agency’s adverse

22   credibility determination.   See Xiu Xia Lin, 534 F.3d at


                                     2
1    167.   The IJ found Wang not credible based on: (1) her

2    inconsistent testimony regarding where police allegedly

3    found a list of persons, including Wang, who distributed

4    Falun Gong flyers; (2) her hesitation and confusion in

5    answering questions throughout her testimony; and (3) her

6    deficient corroboration of her claim that she practices

7    Falun Gong in the United States.   The BIA further noted that

8    the affidavit from Wang’s father omitted Wang’s claim that

9    officials found Falun Gong materials while searching her

10   parents’ home.   In her brief, Wang argues that the adverse

11   credibility determination was based on the BIA’s

12   identification of one minor omission.   But this argument

13   ignores several of the IJ’s findings which stand as valid

14   bases for her adverse credibility determination.   See Shunfu

15   Li v. Mukasey, 529 F.3d 141, 147-48 (2d Cir. 2008).

16   Moreover, the IJ reasonably declined to afford evidentiary

17   weight to the photographs Wang submitted depicting her

18   allegedly practicing Falun Gong.   See Xiao Ji Chen v. U.S.

19   Dep’t Of Justice, 471 F.3d 315, 342 (holding that the weight

20   afforded to the applicant’s evidence in immigration

21   proceedings lies largely within the discretion of the IJ).

22   Finally, we defer to the IJ’s assessment of Wang’s demeanor.


                                   3
1    See Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).

2         Accordingly, the IJ’s adverse credibility

3    determination was supported by substantial evidence.

4    See 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1252(b)(4)(B).     Because

5    Wang’s claims were all based on the same factual predicate,

6    the agency’s denial of her application for asylum,

7    withholding of removal, and CAT relief was proper.     See Paul

8    v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20
21




                                    4